Citation Nr: 1424676	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active service from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case was remanded by the Board in May 2011 to obtain current VA treatment records and afford the Veteran a new VA examination with a nexus opinion.  The records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in June 2011.  The remand directives specifically note that the examiner must offer an opinion as to whether it is at least as likely as not that a service-connected disability has aggravated any current psychiatric disorder.  The examiner did not provide any such opinion.  Therefore, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that there has been substantial development of the Veteran's claim; however, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the any current psychiatric disability is aggravated (chronically worsened) by another service-connected disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).      

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms and any lay or medical evidence addressing whether there is a relationship between his psychiatric disability and service or a service-connected disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the file to the June 2011 VA examiner for an addendum opinion.  Should the June 2011 examiner be unavailable, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's psychiatric disability is causally or etiologically related to another service-connected disability?

b.)  Is it at least as likely as not that the Veteran's psychiatric disability is aggravated by another service-connected disability?

The examiner should provide a rationale for all findings and conclusions.  

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



